IN THE 1st COURT OF APPEALS

 [DONOVAN DWIGHT SIMMS®]                  §                                  iSP^n* 'N
                                                                                  aSTr>A, ******
v-                                        § Case No. 01-15-00763-CR       OCf q».
THE STATE OF TEXAS                        §                             HF"S^QP            ^
            MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF
      Comes Now [DONOVAN DWIGHT SIMMS®!, Appellant in the above case number and
brings forth this Motion for Extension of Time to File Appellant's Brief, and
in support of such motion shows such below:

                                          I

      On September 21, 2015 Appellant received from this court dated September
14, 2015 a notice stating that the clerk's record was filed and that appellant
has 30 days to file appellant's brief from September 14, 2015.

                                         II

      Appellant had no counsel of record and therefore has to file pro per.
Appellant has limited access to research material and a law library due to his
being incarcerated and therefore, does not have research material on par with
the opposing party in this action and therefore is at a disadvantage...
                                        Ill

      Appellant is not schooled or well versed in the law and ask that this
court does not hold him to the same standards on par with state bar attorneys.
                                       PRAYER

      In showing such above, Appellant prays that this honorable court G&ANT
the following motion in all things.

         Executed this the Twenty-Ninth day of the Ninth month in the
             Year of Our Creator, Two Thousand and Fifteen, A-D.


                                                           Donovan Dwight Simms®     ^
                                                           For: [DONOVAN DWIGHT SIMMS®]
                              Certificate of Service
      I, Donovan Dwight Simms, hereby do declare that the aboveMotion for Ex
tension of Time to File Appellant's Brief was mailed by prison staff placing
the same in the prison mailbox to be mailed via U-S P-S- first class, postage
pre-paid on September 29, 2015 to be mailed to the following address:
Christopher A. Prine, Clerk of Court                           » ^
Court of Appeals, First District                         J&omJmw
301 Fannin Street                                         Donovan Dwight Simms^
Houston, Texas 77002-2066
                                        ORDER




ON THIS the ^__;__ day of                       , 2015, came on to be heard
the foregoing Motion for Extension of Time to File Appellant's
Brief,   and   this   Motion   is   GRANTED




                                                       PRESIDING JUDGE
                                                           September 29, 2015
Donovan Dwight Simms^
c/o 9601 SPUR 591 (NOT A DOMOCILE)
Amarillo, Texas Republic [near 79107-9606]

To: Christopher A- Prine, Clerk of Court
    Court of Appeals, First District                            FILED IN

    301 Fannin Street                                    1ST COURTOF APPEALS
                                                            HOUSTON, TEXAS
    Houston, Texas 77002-2066

                    •• ©
Re: Donovan Dwight Simms^
                                                           OCT 0 5 2015
    Case No. 01-15-007 63-CR                             CHRISTOPHER A. PRINE

                                                        CLERK
Dear clerk of clerk;

      Enclosed please find the Appellant's Motion of Extention of Time to File
Appellant's,Brief,.along with Motion for Appointment of Counsel to be filed in
the above styled and numbered cause.

      Please also note to the court that the appellant is appealing Pro se,
but is not schooled in or well versed in law and is requesting counsel in this
action/ but will file a brief in this matter.

      Lastly, appellant is indigent and cannot pay for a copy of the clerk's
record. Appellant request that this court send him a copy of the clerk's
record, or, in the alternative, the Appellant request a copy of the table of
contents of the Clerk's record submitted to this court on September 14, 2015.
Thank you for your time and patience in advance concearning this matter.

                                                                           Sincerely


                                                          Donovan Dwight Simms©




ehcl...
DDS/CAP
Donovan Dwight Simms    "2>A^C)li? I
BC.-037 --0137 5638       7
c/o 9601 SPUR 591 (HOT A DOMOGibE)
Amarillo, Texas Republic [near 79107-9605]
           LEGAL MAIL                        FIRST COURT OF APPEALS
                                             301 Fannin Street
                                             Houston.   Texas'-7J7002-2066
                                       TTOOSSSJOBS   CO 16        |'Jf'lllll»l'lll!|lll'"l   l>l'll>|Tr|f..|til|l|.|^fll.|.|.|.|